Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that “first contact region” is adjacent to itself and that “second contact region” is adjacent to itself which is unclear. It is assumed the Applicant means to say “forming a first mask layer above at least a first 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 1 including “forming a charge region in the semiconductor layer through the mask window” and “forming an absorption region on the first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pu (CN 104347347 A) teaches two level mask 301, 302 see paragraph 0060 “With reference to FIG. 7, the first mask 301 and the second mask layer (comprising a plurality of mask unit 302) as a mask, the first polysilicon layer 201a and second polysilicon layer 201b, the second polysilicon layer 201c, a fourth polysilicon layer 201d by ion implantation” see Fig. 7.

    PNG
    media_image1.png
    381
    923
    media_image1.png
    Greyscale

Khang (US 20190051526 A1) teaches two level composite mask, see Fig. 2C.
Novack et al. (US 20150340538 A1) teaches a standard “lateral Ge/Si APD constructed on a silicon-on-insulator wafer” including charge, absorption, avalanche regions etc., see Fig. 3.

    PNG
    media_image2.png
    823
    1142
    media_image2.png
    Greyscale

Nakashiba (US 5385849 A) teaches see Fig. 3A-3D the use of double masking with overhang to perform implant see “Using the photo-resist mask 44, n-type impurity atoms are ion implanted into the p-type well 42, and an n-type photo-electric converting region 46 is formed in the p-type well. In yet another process, the n-type impurity atoms may be thermally diffused after the ion-implantation. (19) The photo-resist mask 44 is stripped off, and the patterned polysilicon film 45 is exposed. Using the patterned polysilicon film 45 as a mask, p-type impurity atoms are ion implanted” see Fig. 3C.

    PNG
    media_image3.png
    412
    673
    media_image3.png
    Greyscale

Maegawa et al. (US 5238864 A) teaches two layer masking see Fig. 6(a), 6(b) see “as shown in FIG. 6(a), a photoresist film 12 is deposited and patterned by a photolithography process and then phosphorus 11 is implanted as an n type impurity from an aperture 13 of the photoresist film 12” “as shown in FIG. 6(b), boron 10 is implanted as a p type impurity into the entire surface after removing the photoresist film 12”.

    PNG
    media_image4.png
    493
    918
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818